Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2094
                     Lower Tribunal No. 12-16563 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, a/a/o
                   Leonides N. Suarez,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

     Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale); David B.
Pakula, P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before FERNANDEZ, C.J., and EMAS and LOBREE, JJ.

     PER CURIAM.
      We reverse and remand consistent with our recent decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium’s ‘identity’ is not the

same in each of these cases against United Auto; Millennium draws its

identity from its assignor from case to case. The identity element of collateral

estoppel, therefore, is not satisfied.”).

      Reversed and remanded.




                                        2